Citation Nr: 1540390	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A July 2007 private treatment record reflects that the Veteran was diagnosed with severe obstructive sleep apnea.  In a May 2011 statement, a private doctor wrote that although the Veteran's obstructive sleep apnea was recently diagnosed, it may have been present over the past 30 years.

A December 1974 Report of Medical Examination notes that the Veteran was found to be not qualified for submarine duty.  The examination report, however, does not make mention of any sleep impairments, and a review of the Veteran's remaining service treatment records make no mention of any sleep problems.  However, the Veteran's available service treatment records appear to be incomplete and do not include examination reports either at entrance or separation from active service.

The Board notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since there is evidence in the record that the Veteran is presently diagnosed with obstructive sleep apnea which may have been present since active duty service, a medical examination and opinion are needed to adjudicate the claim.  A VA examination addressing the etiology of the Veteran's obstructive sleep apnea is necessary before a decision can be made.
  
Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran, as well as any outstanding service treatment records not yet associated with the Veteran's claims file.  If no such medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is otherwise related to active duty?  The examiner is asked to address the May 2011 private doctor's statement suggesting that the Veteran's obstructive sleep apnea may have been present over the past 30 years.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.










The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






